DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 13 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over King (WO 99/52683, cited by applicant) in view of Dicksen (7182000) or Kennedy (8820196).
or under a second interpretation formed at 105B, Figure 11a) and an output (under the first interpretation formed at 106B or under the second interpretation formed at 106, Figure 11a) disposed on the longitudinal axis and are each adapted to be rotatable relative to the housing (Figure 11a and pages 14-16), wherein the input is adapted to receive and transfer the torque to the output, and the output is adapted to transmit the torque to the work piece (see lines 11-16, page 15), and a handle portion (see figure below) extending from one of the input and output towards the second end (see figure below), and includes a drive (formed as the outer surface of 103) disposed on the longitudinal axis between the handle portion and the second end (Figure 11a), wherein the drive is adapted to receive the accessory (117) to act as an extension of the tool without interfering with the transfer of the torque from the input to the output (Figure 11a), but lacks, forming the drive within the housing. However, Dicksen teaches that it is old and well known in the art at the time the invention was made to connect an accessory (i.e. handle 1 or 3, which is similar to the accessory handle 117, taught by King) to a tool (2, Figure 2) by providing the tool with a drive (11) defined within the housing (Figure 2) and disposed on a longitudinal axis (Figure 2) between a handle portion (see figure below and note: the handle portion extends from an input at 10) and second interpretation of Dicksen, this reference teaches that it is old and well known in the art at the time the invention was made to provide a tool with a drive (11) defined within the housing (2, Figure 2) and disposed on a longitudinal axis (Figure 2) between an input (at 10) or an output (at 7) and a second end (formed as the right most end of element 8 as seen in Figure 2). Next, Kennedy also shows that it is old and well known in the art to provide a drive (14a) defined within a housing (11, Figure 1) and disposed on a longitudinal axis (Figure 1) between an input (at 15a) or an output (at 16) and a second end (at 13, as seen in Figure 1, and Column 2, Lines 1-16). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drive, of King, with the known technique of attaching an accessory handle to a tool by providing the drive defined within the housing and located between an input or output and a second end, as taught by Dicksen or Kennedy, and the results would have been predictable. In this situation, one could provide a more advantageous device which can be used in awkward areas or spaces more easily and/or which gives the user better and greater control of the torque and forces around the drive axis thereby preventing the workpiece from slipping during normal operation as well as having the capability of providing a greater amount of torque during normal operation. 

[AltContent: textbox (First end)][AltContent: arrow][AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (Longitudinal Axis)][AltContent: arrow][AltContent: textbox (Handle portion)][AltContent: connector][AltContent: ]
    PNG
    media_image1.png
    365
    685
    media_image1.png
    Greyscale




[AltContent: textbox (Housing longitudinal axis)][AltContent: connector][AltContent: arrow][AltContent: textbox (Handle portion)][AltContent: ]
    PNG
    media_image2.png
    379
    730
    media_image2.png
    Greyscale



[AltContent: textbox (Drive being 
between input 
and second end)][AltContent: arrow]
[AltContent: textbox (Input)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second end)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    310
    356
    media_image3.png
    Greyscale


In reference to claim 12, King also shows that the input (104) is adapted to engage a drive lug (105), and the output (106B) is adapted to engage the work piece (112, Figures 11a and 11b). 

In reference to claim 13, King also shows that the input and output are operably coupled together such that rotation of the input causes rotation of the output (Figures 2 and 11-12). 

In reference to claim 27, Dicksen also shows that the drive (i.e. square opening, 11) has a size and shape configured to receive a lug (at 21 or 20 or 19) of a breaker bar (3) or ratchet attachment as the accessory. Kennedy also shows that the drive (i.e. square opening, 14a) has a size and shape configured to receive a lug (at 107) of a breaker bar (105) or ratchet attachment as the accessory (Column 4, Lines 57-60). 
square configuration, a hexagonal configuration, a Phillips® configuration, or a Torx® configuration (Figures 1 and 2). Kennedy also shows that the drive has a geometric configuration that is one of a square configuration, a hexagonal configuration, a Phillips® configuration, or a Torx® configuration (Figures 1, 3 and 6).

In reference to claim 29, King discloses that the handle portion (see handle portion in annotated figure above) including a grip (i.e. at the corner portions). Note; the definition of "grip" according to www.dictionary.com, is defined as; the act of grasping, a grasp, hold or control. Thus, because a user is capable of “grasping” or “holding” or “controlling” the handle portion (i.e. for example when first being positioned into a desired location/position), the examiner believes that the limitations of this claim has been met.

Claim 29, is also rejected under 35 U.S.C. 103 as being unpatentable over King (WO 99/52683, cited by applicant) in view of Dicksen (7182000) or Kennedy (8820196) and further in view of Chen (8640572) or Bass (7703356).

In reference to claim 29, assuming arguendo that King lacks the handle portion including a grip, than Chen is hereby used for showing that it is old and well known in the art to provide a handle portion (at 244 and/or at 241/242) including a grip (at 246, Figure 1). In addition, Bass also shows that it is old and well known in the art to provide . 
Response to Arguments
Applicant's arguments filed October 6, 2020 have been fully considered but they are not persuasive.
Applicant contends that, “Dicksen does not disclose the claimed input and output. It necessarily follows that the square holes 9, 10, and 11 are not disposed in the particularly claimed position between one of the input and output and the second end. Dicksen also does not disclose that the drive is adapted to receive the accessory to act as an extension of the tool without interfering with the transfer of the torque from the input to the output, as claimed.” However, the examiner respectfully disagrees with this statement. Under the second interpretation,  of Dicksen, the reference clearly shows of providing a drive (at 11) that is disposed within a housing (2) and is located between an input (at 10) or an output (at 7) and a second end (right most end of 8, as seen in Figure 2) thereby meeting the limitations of the claims. With respect to the first interpretation of Dicksen, the reference teaches of providing a drive located between a handle portion (see annotated figures above) and a second end (see annotated figures above). Thus, when combined with King, the as a whole would meet the limitations of the claims because the drive (11), as taught by Dicksen, would be positioned between the handle portion and the second end, of King (see annotated figures above) thereby also meeting the limitations of the claims. And, the examiner notes that King transfers torque from the input (104) to the output (106B) from elements (109/119) extending therebetween (Figure 11a). Thus, when the drive (11), as taught by Dicksen, is applied to King, it would not interfere with the transfer of the torque from the input to the output because it is NOT located between the input and the output but rather is located outside of the input and the output and the elements extending therebetween. Such a configuration allows for elements (109/119) to still transfer torque from input (104) to output (106B) thereby meeting the limitations of the claims. This is further evident under the second interpretation of the input, of King, having the input formed (at 105B) and the output formed at (106). In such a configuration, wrench (109) would be used at (105B) and would still allow for another wrench (117) to be used at the indicated drive location (as seen in the annotated figures above), that is located between input (105B) or output (106) and the second end (formed as the distal vertically extending end of 103 in Figure 11a or see annotated figures above), as taught by Dicksen or Kennedy. Since, all of the structural limitations of the claims have been met the examiner believes that the rejection is proper. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richardson (8141462) also shows that it is known to provide a tool (50) with a drive (65A) that is located between an output (55) and a second end (formed as the lower end of 62, Figure 15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723